Case 1:17-cv-11730-DJC Document 91-5 Filed 04/30/19 Page 1 of 4




                        EXHIBIT 6
            Case 1:17-cv-11730-DJC Document 91-5 Filed 04/30/19 Page 2 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

GHASSAN ALASAAD, NADIA                           )
ALASAAD, SUHAIB ALLABABIDI, SIDD                 )
BIKKANNAVAR, JÉRÉMIE DUPIN,                      )
AARON GACH, ISMAIL ABDEL-RASOUL                  )
AKA ISMA’IL KUSHKUSH, DIANE                      )
MAYE, ZAINAB MERCHANT,                           )
MOHAMMED AKRAM SHIBLY, AND                       )
MATTHEW WRIGHT,                                  )
                                                 )   Civil Action No. 17-cv-11730-DJC
       Plaintiffs,                               )
                                                 )   Hon. Denise J. Casper
               v.                                )
                                                 )
KIRSTJEN NIELSEN, SECRETARY OF                   )
THE U.S. DEPARTMENT OF HOMELAND                  )
SECURITY, IN HER OFFICIAL                        )
CAPACITY; KEVIN MCALEENAN,                       )
COMMISSIONER OF U.S. CUSTOMS                     )
AND BORDER PROTECTION, IN HIS                    )
OFFICIAL CAPACITY; AND RONALD                    )
VITIELLO, ACTING DIRECTOR OF U.S.                )
IMMIGRATION AND CUSTOMS                          )
ENFORCEMENT, IN HIS OFFICIAL                     )
CAPACITY,                                        )
                                                 )
       Defendants.                               )


                 DECLARATION OF PLAINTIFF AARON GACH


       1.      I am an artist.

       2.      I am a U.S. citizen.

       3.      I reside in California.

       4.      On February 23, 2017, I arrived at San Francisco International Airport on a flight

from Belgium, where I had participated in an art exhibition displaying works that could be

considered critical of the government. I traveled with a locked iPhone SE smartphone.



                                                 1
            Case 1:17-cv-11730-DJC Document 91-5 Filed 04/30/19 Page 3 of 4



       5.        A U.S. Customs and Border Protection (“CBP”) officer directed me to a secondary

inspection area, where two CBP officers asked me detailed questions about my work as an artist

and the exhibition in Belgium and told me they needed to search my phone.

       6.        I responded that I did not want the officers to search my phone, and asked what

specific information the officers were seeking. They refused to identify any information in

response.

       7.        The CBP officers asked why I did not want to submit my phone for a search. I

responded that I believe strongly in the U.S. Constitution and in my right to privacy. The officers

told me that my phone would be held for an indeterminate amount of time if I did not disclose my

password. The CBP officers continued to demand that I submit to a phone search, and also stated

that if I unlocked the phone for them, they intended to conduct a “manual search” and not a “digital

extraction,” but that if I refused to unlock the phone they might copy information on the phone for

later review.

       8.        I entered my phone password and handed over my unlocked phone.

       9.        The officers coerced me into unlocking my phone. The officers repeatedly

demanded that I produce my phone for a search, and they told me they would keep my phone for an

indeterminate amount of time if I did not unlock it for a search.

       10.       The officers refused to conduct a search of the phone in my presence. Instead, they

took it behind a dividing wall for approximately 5 to 10 minutes.

       11.       The CBP officers then returned my phone and permitted me to leave the secondary

inspection area. The whole inspection process took approximately two hours.

       12.       The ordeal made me feel intimidated, vulnerable, and violated. I felt that I was

being lied to about my rights but also felt powerless to assert my rights without significant

repercussions.

                                                   2
          Case 1:17-cv-11730-DJC Document 91-5 Filed 04/30/19 Page 4 of 4



       13.     I regularly travel internationally for business and personal reasons, and carry

electronic devices with me when I do so.

       14.     To the best of my knowledge, since January 1, 2013, I have returned to the United

States from an international trip at least 7 times.

       15.     At the current time, I intend to continue traveling internationally for business and

personal reasons.

       16.     I have purchased airline tickets for a trip to Frankfurt, Germany, leaving on June 19,

2019 and returning to the United States on July 4, 2019.


       I declare under penalty of perjury that the foregoing is true and correct.




Dated: April _2_, 2019

                                                          Aaron Gach




                                                      3
